    Case: 1:20-cv-05191 Document #: 36 Filed: 12/16/20 Page 1 of 4 PageID #:429



                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

WAYNE FARMS LLC                                )       Civil Action No.: 20-5191
                                               )
                      Plaintiff,               )       Judge Feinerman
               v.                              )
                                               )       Magistrate Judge Valdez
JOHN DOE AND   ,                               )
LINKEDIN CORPORATION                           )
                                               )
                      Defendants               )

          STATUS REPORT OF WAYNE FARMS PRIOR TO MOTION CALL

       Now comes Plaintiff, Wayne Farms LLC, (“WAYNE FARMS”) by its attorneys, Ladas

& Parry LLP and responsive to the Order of December 1, 2020, Docket 30, requiring “Plaintiff

shall file on the docket the executed return(s) of service or any other documents pertaining to

service on Defendants.”, WAYNE FARMS wishes to advise the Court:

   (1) Inability To Locate JOHN DOE Using False Identities.

       As indicated in Exhibit 26 and the Second Declaration of David C Brezina, a process

server has been unable to located Frank Annese, d/b/a Frankness Construction in the apartments

identified. As JOHN DOE has used the false names Patrick Gomez, Bright Lincon and Trstan

Slessor (Docket 25-4) it appeared reasonable to conclude that Frank Annese and Frankness

Construction were also fake. Consistent with these expectations WAYNE FARMS sought

authorization to “Issue of Summons and for Electronic Service of Summons and Complaint”

(Docket 25) the Court ordering: “Plaintiff may serve summonses and the complaint by electronic

means on the emails set forth in the motion.” (Docket 26)

       Similarly, it appears in Exhibit 27 that effective November 6, 2020, a 68 year old Gracie

Henderson had moved to New Orleans, which, when coupled with the suspicious facts above,

supported the conclusion this was also a fake name.


                                                   1
       Case: 1:20-cv-05191 Document #: 36 Filed: 12/16/20 Page 2 of 4 PageID #:430




          Service By Email 1.

          Consistent with the Order, Docket 26, by November 12, 2020 the Alias Summonses

issued. Summonses, Amended Complaint and Exhibits were served November 12, 2020, Exhibit

20, Docket 33-7 using the four email addresses known at that time: two in the original fraud and

an two disclosed by LinkedIn responsive to a Subpoena: “patrickwaynefarms@consultant.com”;

“patrickwaynefarms@outlook.com"; “godsonnguyen101@gmail.com” and

"butcherspride.frozenfoods@gmail.com" and the additional address “rasulselp22@mail.com”

identified November 6, 2020. Exhibit 20 is a “read” receipt by the last email.

          The Order, Docket 30, setting the response date, December 1, 2020, was served on the

now five email addresses that day, Exhibit 23, Docket 33-10.

          Additional Email Communications

          These Exhibits related to actual notice, not formal service of Summons, Amended

Complaint and Exhibits. They are submitted to show JOHN DOE had adequate notice and an

opportunity to respond:

    Exhibit List         Docket Description                                              Date
    Exhibit 15     Docket 33-2 Motion to extend the TRO                                    25-Sep-20

    Exhibit 16     Docket 33-3 Motion to extend the TRO                                    25-Sep-20

                                    Notice of both Order extending TRO and
    Exhibit 17     Docket 33-4                                                             12-Oct-20
                                    the Motion for Preliminary Injunction
    Exhibit 16,
                   Docket 33-3 Text                                                        12-Oct-20
    supra
    Exhibit 18     Docket 33-5 Amended Complaint (No Summons)                              26-Oct-20



1
 Due to a computer error while filing December 10, 2020 recurrent error messages were received with respect to a
number of documents and, accordingly, counsel determined that the best course was to file the Motion with Exhibits
1 – 14 in one batch at Docket 32 and a second batch with Exhibits 15 – 25 at Docket 33. Several of the second batch
had to be reconstituted and metadata removed, likely for security reasons within Pacer.

                                                        2
    Case: 1:20-cv-05191 Document #: 36 Filed: 12/16/20 Page 3 of 4 PageID #:431




        Service by Electronic Publication.

       WAYNE FARMS sought leave to use electronic publication as an equivalent to Illinois

service by publication. While not specifically stated in the Order, Docket 26, WAYNE FARMS

additionally published Notice of the Amended Complaint:

 Exhibit List        Docket Description                                   Date
 Exhibit 21     Docket 33-8 LinkedIn Notice Published                      12-Nov-20

 Exhibit 22     Docket 33-9 Internet Notice Published                      12-Nov-20

       Conclusion

       Exhibit 20, Docket 33-7 and Exhibit 23, Docket 33-10 are enough to document service

and the last chance to file an Answer. No Answer has been filed and Default should be entered

against JOHN DOE and in favor of WAYNE FARMS. The additional communications show

due process has been followed for months and JOHN DOE has ignored everything – except

permitting a “Read” receipt, Exhibit 20.

                                             Respectfully submitted,



Date: December 16, 2020                      By:
                                             David C. Brezina (ID3121581)
                                             Attorneys for Plaintiff, Wayne Farms LLC

Ladas & Parry LLP
David C. Brezina
Boris Umansky
224 S Michigan Ave, #1600
Chicago, IL 60604
(312) 427-1300
dbrezina@ladas.net




                                                3
    Case: 1:20-cv-05191 Document #: 36 Filed: 12/16/20 Page 4 of 4 PageID #:432




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing will be filed December 10,
2020 in the Northern District of Illinois - CM/ECF LIVE, Document Filing System, which will
forward copies thereof to any counsel of record.

       I will also serve a copy by electronic mail to:

       (1) Defendant LinkedIn

           Jason Skaggs
           Skaggs Faucette
           530 Lytton Avenue
           2nd Floor
           Palo Alto CA 94301
           jason@skaggsfaucette.com

       (2) Defendant John Doe:
           patrickwaynefarms@consultant.com
           patrickwaynefarms@outlook.com
           godsonnguyen101@gmail.com
           butcherspride.frozenfoods@gmail.com
           rasulselp22@mail.com




Date of Signature: December 10, 2020
                                                     David C. Brezina




                                                 4
